              Case 2:19-cr-00035-MCE Document 70 Filed 05/15/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 19-CR-00035-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   HENRY BENSON AND                                   DATE: May 14, 2020
     ROSELLE CIPRIANO,                                  TIME: 10:00 a.m.
15                                                      COURT: Hon. Morrison C. England, Jr.
                                Defendants.
16

17          This case was set for a status conference on May 14, 2020. By minute order, this Court

18 continued the status conference to June 11, 2020.

19          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

20 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to
21 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

22 address public health concerns related to COVID-19.

23          Although the General Orders address the district-wide health concern, the Supreme Court has

24 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

25 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

26 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
27 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

28 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00035-MCE Document 70 Filed 05/15/20 Page 2 of 4


 1 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 2 or in writing”).

 3          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 4 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 5 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 6 the ends of justice served by taking such action outweigh the best interest of the public and the

 7 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 8 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 9 ends of justice served by the granting of such continuance outweigh the best interests of the public and
10 the defendant in a speedy trial.” Id.

11          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

12 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

13 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

14 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

15 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

16 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

17 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

18 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

19 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

20          In light of the societal context created by the foregoing, this Court should consider the following

21 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

22 justice exception, § 3161(h)(7) (Local Code T4). 1

23 / / /

24 / / /

25 / / /

26 / / /
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00035-MCE Document 70 Filed 05/15/20 Page 3 of 4


 1                                               STIPULATION

 2         Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 3 through defendants’ counsel of record, hereby stipulate as follows:

 4         1.       By previous order, this matter was set for status on May 14, 2020, and subsequently

 5 continued by minute order to June 11, 2020.

 6         2.       By this stipulation, defendants now move to exclude time between May 14, 2020, and

 7 June 11, 2020, under Local Code T4.

 8         3.       The parties agree and stipulate, and request that the Court find the following:

 9                  a)     The government has represented that the discovery associated with this case

10         includes audio recordings, reports, photographs, and physical evidence that has been produced

11         directly to counsel and/or made available for inspection and copying. Testing for some of the

12         substances found at the defendants’ residence and storage facility is ongoing and continues to be

13         produced upon completion. Lab results were last produced in April 2020.

14                  b)     Counsel for both defendants desire additional time to review the electronic

15         evidence, review the physical evidence, conduct independent legal and factual research, and

16         otherwise prepare for trial.

17                  c)     Counsel for both defendants believe that failure to grant the above-requested

18         continuance would deny him/her the reasonable time necessary for effective preparation, taking

19         into account the exercise of due diligence.

20                  d)     The government does not object to the continuance.

21                  e)     Based on the above-stated findings, the ends of justice served by continuing the

22         case as requested outweigh the interest of the public and the defendant in a trial within the

23         original date prescribed by the Speedy Trial Act.

24                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25         et seq., within which trial must commence, the time period of May 14, 2020 to June 11, 2020,

26         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

27         because it results from a continuance granted by the Court at defendant’s request on the basis of

28         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00035-MCE Document 70 Filed 05/15/20 Page 4 of 4


 1          of the public and the defendant in a speedy trial.

 2          4.       Nothing in this stipulation or order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: May 13, 2020                                       MCGREGOR W. SCOTT
 8                                                             United States Attorney
 9
                                                               /s/ CAMERON L. DESMOND
10                                                             CAMERON L. DESMOND
                                                               Assistant United States Attorney
11

12
     Dated: May 13, 2020                                       /s/ Olaf Hedberg
13                                                             OLAF HEDBERG
                                                               Counsel for Defendant
14                                                             Henry Benson
15

16   Dated: May 13, 2020                                       /s/ Steve Whitworth
                                                               STEVE WHITWORTH
17                                                             Counsel for Defendant
                                                               Roselle Cipriano
18

19
                                                       ORDER
20
            IT IS SO ORDERED.
21
     Dated: May 15, 2020
22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
